—In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground that she is presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the subject child, the mother appeals from an order of fact-finding and disposition of the Family Court, Westchester County (Tolbert, J.), entered July 7, 2000, which, after fact-finding and dispositional hearings, found that she is unable to provide for the child by reason of mental illness, terminated her parental rights, and transferred custody and guardianship of the child to the Westchester County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The petitioner agency established by clear and convincing evidence that the appellant was presently and for the foreseeable future unable by reason of mental illness to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Pariis L., 286 AD2d 501; Matter of Shaneeka Tysheeka J., 281 AD2d 626, 627; Matter of Laura D., 270 AD2d 260, 261). Therefore, the Family Court’s determination was properly made (see Matter of Laura D., supra). Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.